Citation Nr: 1106856	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  99-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected irritable bowel syndrome formerly service-
connected pylorospasm.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967 and October 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

The Veteran's claim for an increased (compensable) disability 
rating was denied in a September 1999 rating decision. The 
Veteran disagreed and perfected an appeal.  In a September 2005 
decision, the Board granted a 10 percent disability rating.  The 
Veteran appealed the decision and the Court of Appeals for 
Veterans Claims (CAVC) remanded the claim to the Board in 
accordance with a Joint Motion for Remand (JMR).  

In July 2006 and November 2008 decisions, the Board remanded the 
claim for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's service-connected pylorospasm diagnosis is 
outdated and is currently diagnosed as irritable bowel syndrome 
with functional abdominal pain.

2.  For the period between 21 July 1998 and 3 April 2009, the 
Veteran's service-connected irritable bowel syndrome (IBS) was 
manifested by no chronic diarrhea, constipation or vomiting, pain 
was described as a "mild ache" relieved by antacid and milk of 
magnesia.  

3.  For the period beginning 4 April 2009, the Veteran's service-
connected IBS was manifested by complaints of continual abdominal 
pain, daily sharp abdominal pain lasting 30-to-60 minutes and 
occurring 2-to-3 times each day, alternating constipation and 
diarrhea with occasional back pain, with increased gas and 
bloating and without nausea, dysphagia or loss of weight.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for service-connected IBS have not been met for the period 
between 21 July 1998 and 3 April 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114 Diagnostic Code 7319 (2010); Hart v. 
Mansfield, 21 Vet App. 505 (2007). 

2.  The criteria for a 30 percent disability rating for the 
period beginning 4 April 2009 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7319 (2010); Hart 
v. Mansfield, 21 Vet App. 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has long contended that VA has not properly rated his 
service-connected IBS.  He contends that it is worse than the 
currently assigned 10 percent disability rating.  The Board will 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development in a July 2006 remand and a 
November 2008 remand.  Specifically, the Board ordered VBA in the 
July 2006 remand to ask the Veteran to provide information 
regarding the treatment of his IBS disability and to seek any 
such records identified.  The July 2006 remand also directed VBA 
to provide the Veteran with a VA examination that addressed the 
number and severity of episodes attributable to his IBS, the 
evidence of impairment of health and the evidence of totally 
incapacitating pronounced disability.  In the November 2008 
remand, the Board ordered VBA to obtain VA outpatient clinical 
records beginning August 7, 2006, and to provide another VA 
examination by a gastrointestinal medical specialist.

The record shows that the Veteran was requested to provide the 
names and addresses of healthcare providers for his IBS in an 
August 2006 letter.  In addition, the Veteran was provided a VA 
medical examination in January 2007.  With regard to the November 
2008 remand, the Board notes that the Veteran's VA claims folder 
now includes outpatient records from VA including August 2006, 
and the evidence shows that the Veteran received a medical 
examination in April 2009 by a VA gastroenterologist.

For those reasons, the Board finds that VBA has substantially 
complied with the July 2006 and November 2008 Board remands.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The Veteran was informed in August 2006 and January 2009 notice 
letters about the information and evidence that is necessary to 
substantiate his claim for increased ratings. Specifically, the 
letters stated that the evidence must show that his service 
connected disability has increased in severity. Additionally, the 
letters informed the Veteran of how VA determines a disability 
rating and an effective date.

The letters further informed the Veteran that reasonable efforts 
would be made to obtain evidence necessary to support the 
Veteran's claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records. The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The Veteran's service medical records as 
well as all available VA treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection with 
her claim. As noted above, the Veteran was also afforded VA 
examinations in January 2007 and April 2009 in connection with 
his claim for an increased disability rating.  VA has further 
assisted the Veteran and his representative throughout the course 
of this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the Veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran provided written notice in his November 1999 VA Form-9 
substantive appeal that he did not seek a hearing before a 
Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of diagnostic code

The Veteran's service-connected IBS is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7306 [Ulcer, marginal (gastrojejunal)].  
VA regulations do not specifically provide a diagnostic code for 
IBS; thus, the RO has used a diagnostic code that was considered 
to be closely related to IBS.  See 38 C.F.R. § 4.20 (2010) (an 
unlisted condition may be rated under a closely related disease 
or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); see also 
38 C.F.R. § 4.27 (2010) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related body 
part and then "99").

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In the February 2011 formal brief, the Veteran's representative 
argues that Diagnostic Code 7306 is not as appropriate as 
Diagnostic Code 7319 [Irritable colon syndrome (spastic colitis, 
mucous colitis, etc.)  The Board further notes that the JMR 
contended that the Board failed to properly address the 
appropriateness of Diagnostic Code 7306 in its September 2005 
decision.

The evidence shows that the most recent VA examiner noted that 
the Veteran's service-connected pylorospasm diagnosis is outdated 
and that he should be currently diagnosed with IBS with 
functional abdominal pain.  The symptoms reported by the April 
2009 examiner include complaints of continual abdominal pain, 
daily sharp abdominal pain lasting 30-to-60 minutes and occurring 
2-to-3 times each day, alternating constipation and diarrhea with 
occasional back pain, with increased gas and bloating and without 
nausea, dysphagia or loss of weight.  The Board observes that the 
symptoms described in Diagnostic Code 7306 are continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis and weight loss with total or 
definite impairment of health.  The symptoms described in 
Diagnostic Code 7319 are degrees of diarrhea, constipation and 
abdominal stress.  

After reviewing the evidence of record, the Board agrees with the 
Veteran's representative that Diagnostic Code 7319 addresses 
symptoms that are more reasonably related to the description of 
symptoms presented by the Veteran's disability than those 
described in Diagnostic Code 7306.  For those reasons, the Board 
finds that Diagnostic Code 7319 is more properly applicable.

Diagnostic Code 7319 provides a 10 percent disability rating for 
moderate symptoms including frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent disability 
rating is provided for severe symptoms including diarrhea, or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.

The relevant medical evidence includes a January 2007 VA 
examination report showing that the Veteran complained of a 
"sour" stomach with "mild" burning pain that was relieved with 
antacids and milk of magnesia.  The burning pain occurred in 
episodes of about an hour in duration that occurred daily or more 
often.  The Veteran denied nausea, vomiting and diarrhea and 
indicated there were no periods of incapacitation.  There was no 
evidence or complaints noted of constipation.  In the April 2009 
VA examination report, however, the Veteran complained of 
abdominal pain that was constant and episodes of alternating 
constipation and diarrhea.  The symptoms included abdominal 
burning with intermittent sharp pains that lasted 20-to-60 
minutes and occurred 2-to-3 times per day.  The symptoms also 
included increased gas and bloating.  The examiner noted there 
was no evidence or complaint of nausea or dysphasia and that none 
of the Veteran's symptoms were debilitating.  The Veteran 
revealed that he treated the condition with milk of magnesia.  A 
May 2009 addendum to the April 2009 report indicated that the 
Veteran's condition was compatible with a diagnosis of IBS and 
that IBS was a "life long condition with a waxing and waning 
course."  The examiner also noted that the condition is "very 
rarely" associated with weight loss or nocturnal symptoms or an 
ability to maintain employment. Finally the examiner noted that 
the Veteran "has daily symptoms" and he characterized the 
symptoms as "at least" moderate, but that they may be more 
severe depending on how they impacted the Veteran's daily living 
and employment.

The Board finds that a preponderance of the competent medical 
evidence supports a finding that the criteria of a 30 percent 
disability rating under Diagnostic Code 7319 are met.  The Board 
further notes that Diagnostic Code 7319 provides a maximum of a 
30 percent disability rating.  The Board will now briefly address 
the Veteran's claim under Diagnostic Code 7306.

Diagnostic Code 7306 provides a 40 percent disability rating for 
evidence of moderately severe symptoms including intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient episodes 
of vomiting or melena.  A 60 percent disability rating is 
provided for severe symptoms including a definite impairment of 
health, and a 100 percent disability rating is provided for 
periodic or continuous symptoms of pain unrelieved by standard 
ulcer therapy with periodic vomiting, recurring melena or 
hematemesis and weight loss with total incapacitation.

The medical evidence has never indicated that the Veteran had 
episodes of vomiting, melena, or hematemesis.  Moreover, the 
Veteran has been able to treat his condition with milk of 
magnesia and antacids; at least to the degree that they reduce 
his discomfort.  Because the Veteran's symptoms are more 
analogous to those described in Diagnostic Code 7319, they are 
more appropriately evaluated under those criteria.  Without 
evidence of vomiting, melnea or hematemesis, the criteria of 
Diagnostic Code 7306 are not as appropriate.  Hence, the 
Veteran's symptoms do not meet those criteria of a 40, 60 or 100 
percent disability rating under Diagnostic Code 7306.

The Board has found that a 30 percent disability rating is in 
order.  The issue now arises as to an effective date for that 
disability rating.  In Hart v. Mansfield, 21 Vet App. 505 (2007), 
the Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an increased 
rating is granted, the effective date assigned may be up to one 
year prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 U.S.C.A. § 
5110 (West 2002).  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.

The Veteran's claim was received by VA on 21 July 1999.  In this 
case, therefore, the relevant time period is from July 1998 to 
the present. The question to be answered by the Board, then, is 
whether different ratings should be assigned for the service-
connected IBS for any period from July 1998 to the present.  The 
Board will briefly list the medical evidence of record.

The first medical record is dated August 1999.  The VA examiner 
noted that the Veteran had a "long history of abdominal pain" 
consisting of a chronic "epigastric mild ache" that "waxes and 
wanes."  The Veteran reported occasional loose bowel movements, 
stable weight and no history of vomiting, chronic diarrhea or 
constipation.  A May 2001 examiner reported the Veteran had no 
abdominal pain, but had frequent bowel movements and a loss of 
appetite for the previous 3-to-4 months.  A March 2002 examiner 
reported that the Veteran "does not complain of frank pain," 
but rather complained of abdominal pain that did not happen on a 
daily basis but happened 3-to-4 times per week.  Each episode 
lasted 15-30 minutes.  The examiner reported there was no 
vomiting and that the IBS had minimal effect on the Veteran's 
daily living.  An April 2002 outpatient note reported that the 
Veteran has "burning in the stomach most days, a history of 
nonulcerative dyspepsia and complaints of constant gastric 
pain."  

An August 2003 upper gastrointestinal series revealed normal 
results.  A December 2003 report indicates that the Veteran 
complained he had been having intermittent vomiting of blood and 
that he passed blood in his stool.  Clinical observation showed 
no overt bleeding in the rectum.  An April 2006 colonoscopy 
showed normal results.  The remaining medical evidence includes 
the January 2007 and April and May 2009 reports already addressed 
above.

 Diagnostic Code 7319 provides a 10 percent disability rating for 
moderate symptoms including frequent episodes of bowel 
disturbance with abdominal distress.  In the August 1999 report, 
there was no chronic diarrhea or constipation and the Veteran's 
pain was described as a "mild ache."  In the 2001 report, there 
were frequent bowel movements, but no abdominal pain was 
reported.  In the 2002 reports, the Veteran had burning pain, but 
no vomiting, and there was no report regarding the presence of 
chronic diarrhea or constipation.  The 2003 reports showed a 
normal upper GI series and complaints of intermittent vomiting.  
The 2006 report shows a normal colonoscopy and the 2007 report 
indicates that the Veteran denied having nausea, vomiting and 
diarrhea, and states the Veteran reported having "mild pain" 
relieved by antacid and milk of magnesia.  

In sum, the Board finds that the medical evidence of record shows 
that the Veteran's symptoms did not exceed the symptoms described 
in the 10 percent criteria throughout the period from 21 July 
1998 to the date of the April 2009 VA examination, 4 April 2009.  
A 30 percent disability rating is reserved for severe symptoms 
including diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress.  In this case, there is 
no evidence of chronic diarrhea or alternating diarrhea and 
constipation during the period under review.  Indeed, in every 
medical examiner's report between 1999 and 2007, the Veteran 
denied having diarrhea.  The Board notes that the Veteran 
reported chronic abdominal pain on several occasions, but in 
several reports, he denied having pain.   For those reasons, the 
Board finds that staged ratings are appropriate and are assigned 
as 10 percent disabling from 21 July 1998 through 3 April 2009, 
and 30 percent from 4 April 2009.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2010), set out a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected IBS disability.  The medical evidence fails to 
demonstrate that the symptomatology of the Veteran's disability 
is of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail above, 
the symptomatology is specifically contemplated under the ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for his IBS disability.  In addition, the 
January 2007 examiner indicated that the Veteran's IBS disability 
had a mild effect on the Veteran's daily living except in the 
area of exercise, feeding and sports, and the April 2009 examiner 
reported that none of the symptoms were debilitating.
 











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent disability rating for the period 
between 21 July 1998 and 3 April 2009 is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a 30 percent disability rating for the period 
beginning 4 April 2009 is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


